Exhibit 10.42

LOGO [g162221ex10_42.jpg]

November 15, 2010

John F. Thero

Mystic, Connecticut 06355

Dear John:

It is with great pleasure that I confirm your recent promotion to the position
of President of Amarin Corporation plc (the “Company”), effective November 10,
2010. As discussed, it is our expectation that, for the time being, you will
also continue to serve as the principal financial officer of the Company as well
as a member of the senior management team of Aramin Pharma Inc. and their
affiliates.

This letter will serve as an amendment to your November 5, 2009 letter agreement
with the Company regarding the terms and conditions of your employment (the
“Letter Agreement”). This letter supplements Section 1 and supersedes Sections 3
and 5 of the Letter Agreement, all other provision of the Letter Agreement shall
remain in full force and effect.

In connection with your enhanced role, you will be paid a bi-weekly salary at
the annual rate of $375,000, less applicable deductions and withholdings. Your
salary shall be subject to annual review and adjustment at the discretion of the
Company. This paragraph supersedes Section 3 of the Letter Agreement.

In addition, you will be eligible to receive an annual performance bonus as
determined by the Board (or the Remuneration Committee thereof) (the “Annual
Bonus”). The Company will target the Annual Bonus at 40% of your annual base
salary; for purposes of 2010 your Annual Bonus will be pro rated based on the
number of days you served as President (at the 40% target rate) and the number
of days you served as Chief Financial Officer (at the 35% target rate in effect
prior to your promotion). Any such bonuses shall be payable in the absolute
discretion of the Board (or the Remuneration Committee thereof “REMCO”), taking
into account the performance of the Company and your personal performance.
Further, any bonus payment will be subject to your employment on the actual
payment date of any bonus as well as approval by and adjustment at the
discretion of the Board and the final terms of any applicable bonus plan. This
paragraph supersedes Section 5 of the Letter Agreement.

In connection with your new role, you have been granted options to purchase
1,200,000 Ordinary Shares, par value £0.50 per share (and represented by
American Depository Shares, or ADSs), which represents approximately 1% of the
Company’s outstanding equity capitalization based on approximately 102,194,949
Ordinary Shares and options to purchase approximately 11,658,601 Ordinary Shares
currently outstanding (excluding warrants). The exercise price per share is the
closing price of the Company’s ADSs on the NASDAQ Capital Market on Thursday,
November 11, 2010. Twenty five percent (25%) of these option shares shall be
fully vested and immediately exercisable on the date of grant, with the
remainder to vest in three equal annual installments, beginning on the first
anniversary of November 10, 2010, so long as your employment continues through
such vesting dates. The terms and conditions set forth in the



--------------------------------------------------------------------------------

2002 Stock Option Plan and applicable stock option agreement shall govern any
such option award. The paragraph is in addition to and does not supersede any of
the provision on the Letter Agreement.

You understand that your employment with the Company will continue to be “at
will” which means it is not for a specified period and may be terminated by
either you or the Company at any time subject Section 12 of the Letter
Agreement. Similarly, the terms and conditions of your employment may change at
the discretion of the Board or REMCO. The Letter Agreement as amended by this
letter supersedes any prior oral or written statements or understanding
concerning compensation or other terms of your employment, including statements
made by any Board member or Company representative in connection with your
enhanced role.

Thank you again for your many contributions to the Amarin over this past year.
We look forward to your continued service in your new role in the years to come.

 

Very truly yours, /s/ Joseph S. Zakrzewski Joseph S. Zakrzewski Executive
Chairman & CEO

READ, UNDERSTOOD AND AGREED:

 

/s/ John F. Thero

   

11/19/2010

John F. Thero     Date

 

2